758 N.W.2d 575 (2008)
Gaynell McINTYRE, Personal Representative of the Estate of Lorene Pendley, Deceased, Plaintiff-Appellee,
v.
Subba CHAVALI, MD, Defendant-Appellant,
and
Kuimil K. Mohan, MD, Defendant.
Docket No. 136297. COA No. 274526.
Supreme Court of Michigan.
December 30, 2008.


*576 Order
On order of the Court, the application for leave to appeal the March 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.